— Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered October 18, 1984, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
On the instant appeal, the defendant argues, inter alia, that the trial court committed reversible error in denying a defense motion for a mistrial when his trial counsel, Deputy Public Defender James Brown, Jr., became ill after the jury was selected, and could not proceed. We disagree with the defendant’s argument.
*483The record indicates that the trial court appointed Deputy Public Defender Mario Caviglia, a former Assistant District Attorney and highly experienced attorney in criminal matters, as defense counsel in place of Mr. Brown, and informed him that it would grant him "adequate time” to prepare if he needed it. The newly appointed defense counsel proceeded to handle the case in a competent and diligent manner and never indicated during the course of the trial that he was unable to properly defend his client. Under these circumstances reversal of the judgment of conviction is not warranted (see, People v Jones, 53 NY2d 789; People v Leach, 108 AD2d 871).
We have examined the defendant’s remaining arguments and find them to be without merit (see, People v Irrizari, 5 NY2d 142; People v Lee, 109 AD2d 1066, citing People v Love, 57 NY2d 1023, 1024). Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.